UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6118



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HERBERT SMART, a/k/a Panama,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CR-97-25, CA-00-910-2)


Submitted:   May 29, 2001                  Decided:   June 18, 2001


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Herbert Smart, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herbert Smart seeks to appeal the district court’s order

denying as untimely his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2000).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   United States v. Smart, No. CR-97-25; CA-

00-910-2 (E.D. Va. Dec. 19, 2000).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2